DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (WO 2012/001018).
The claims are drawn to a process for producing a mixture comprising rotundone by reacting wood oil(s) containing guaiol and bulnesol with an organic acid, or providing wood oil containing guaiene and bulnesene, separating an oxidizing guaiene, heating the oxidized mixture, and separating a rotundone containing mixture.  The claims are also drawn to a rotundone containing mixture, a method for generating, imparting or 
Schilling et al teach octahydroazulenols and similar compounds, including, inter alia rotundone, as flavor or fragrance ingredients.  Said compounds may be prepared using neat guaiene and/or bulnesene, or from a natural origin comprising said compounds, e.g. patchouli oil.  (page 7, lines 3-4).  
The examples teach the oxidation of a guaiene-rich fraction or patchouli oil, in water, in the presence of an enzyme (laccase) to produce a mixture comprising an octahydroazulenol, bulnesene oxides, rotundone, and other fragrance compounds (examples 5 and 6).
The reference does not expressly teach separation of a rotundone containing fraction; however, each of the compounds prepared having flavor and/or fragrance characteristics.  It would have been obvious to one of ordinary skill in the art to work-up and concentrate the mixture in order to separate any individual compound, including rotundone, using known separation techniques including, inter alia, distillation, extraction, etc.  It would also have been obvious, as suggested by the reference, to use the fragrance compounds made therein to augment the flavor and/or fragrance of a consumer product or composition, e.g. a shower gel, as mentioned in the reference by adding a composition taught by Schilling et al, which includes rotundone, to such a product or composition.  As such, the instant claims are rendered obvious by Schilling et al.

s 2, 3, 8, 9, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622